Case: 10-30763 Document: 00511417570 Page: 1 Date Filed: 03/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 21, 2011
                                     No. 10-30763
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM STAPLES,

                                                   Petitioner-Appellant

v.

JOE KEFFER,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:09-CV-2143


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       William Staples, federal prisoner # 07725-089, appeals the district court’s
denial of his 28 U.S.C. § 2241 petition challenging prison disciplinary
proceedings on due process grounds. We review de novo the district court’s
dismissal of Staples’s § 2241 petition on the pleadings. Garland v. Roy, 615 F.3d
391, 396 (5th Cir. 2010).
       Staples argues that he was denied due process during a prison disciplinary
proceeding that resulted in, inter alia, the forfeiture of 27 days good-time credits.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30763 Document: 00511417570 Page: 2 Date Filed: 03/21/2011

                                   No. 10-30763

“When a prisoner has a liberty interest in good time credit, revocation of such
credit must comply with minimal procedural requirements.” Henson v. U.S.
Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000). Accordingly, the prisoner
must be given (1) written notice of the charges at least 24 hours prior to the
disciplinary hearing, (2) an opportunity to call witnesses and present evidence
in his defense when permitting him to do so will not be unduly hazardous to
institutional safety or correctional goals, and (3) a written statement by the
factfinder of the evidence relied on and the reasons for the disciplinary action.
Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974). To be entitled to habeas relief
based on a due process violation, the prisoner must show that he was prejudiced
by the violation. See Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997).
      Staples contends that he was denied due process when the prison failed
to provide him with an accurate incident report within 24 hours of the incident
as required by prison regulations. However, any failure by prison officials to
comply with their own regulations “does not establish a violation of due process,
because constitutional minima may nevertheless have been met.” Jackson v.
Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989) (internal quotation and citation
omitted). Thus, the only due process protection Staples arguably was denied
was the delivery of the factfinder’s written statement.      The district court
concluded, however, that even if Staples was denied the factfinder’s written
statement, he failed to demonstrate any resulting prejudice. Our review of the
record supports this conclusion.
      Staples next argues that he was denied due process during a second prison
disciplinary proceeding that resulted in administrative segregation and loss of
commissary and telephone privileges for 60 days. The district court concluded
that Staples’s claims were not cognizable in his § 2241 petition because the
claims concerned the conditions of his confinement rather than the duration of
his confinement. See Davis v. Fechtel, 150 F.3d 486, 490 (5th Cir. 1998); Carson
v. Johnson, 112 F.3d 818, 820-21 (5th Cir. 1997). Staples fails to address in his

                                        2
    Case: 10-30763 Document: 00511417570 Page: 3 Date Filed: 03/21/2011

                                  No. 10-30763

appellate brief the district court’s detailed analysis and dismissal of his claims
as not cognizable. Therefore, Staples’s claims regarding the second disciplinary
proceeding are deemed abandoned. See Hughes v. Johnson, 191 F.3d 607, 613
(5th Cir. 1999).
      Staples next argues that he was denied due process during the prison’s
administrative remedy procedures, asserting that his appeals were arbitrarily
and capriciously denied. Again, Staples is not entitled to habeas relief on his
claim that the prison violated its regulations during the administrative remedy
process Jackson, 864 F.2d at 1251-52. Furthermore, a prisoner does not have
a constitutional right to a grievance procedure at all, and he has no due process
liberty interest in having his grievances resolved to his satisfaction. See Geiger
v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005).
      Staples finally argues that the district court erred when it denied his
petition without requiring the defendant to file a responsive pleading or
conducting an evidentiary hearing. The district court was not required to order
the defendant to file a responsive pleading. See 28 U.S.C. § 2243. In order to
obtain “a federal evidentiary hearing, the burden is on the habeas corpus
petitioner to allege facts which, if proved, would entitle him to relief.” Ellis v.
Lynaugh, 873 F.2d 830, 840 (5th Cir. 1989) (§ 2254 case). Because Staples failed
to state a claim on which relief could be granted, the district court did not abuse
its discretion by refusing to hold an evidentiary hearing. See Ellis, 873 F.2d at
840; United States v. Bartholomew, 974 F.2d 39, 41 (5th Cir. 1992) (§ 2255 case).
                                                                    AFFIRMED.




                                        3